Citation Nr: 1621564	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  13-10 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, including as secondary to service-connected disabilities.

2.  Entitlement to a rating in excess of 40 percent for a low back disability.

3.  Entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy.

4.  Entitlement to an initial compensable rating for left lower extremity radiculopathy.

5.  Entitlement to an increased rating for a right shoulder disability manifested reflex sympathetic dystrophy, to include the propriety of a reduction to from 30 to 20 percent effective from May 2014.

6.  Entitlement to service connection for left shoulder radiculopathy.

7.  Entitlement to service connection for recurrent right shoulder dislocation.
8.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a left shoulder disability, to include recurrent dislocation with bursitis and tendonitis. 

9.  Entitlement to special monthly compensation based on the need for Aid and Attendance.

10.  Entitlement to specially adapted housing or a special home adaptation grant. 



REPRESENTATION

Veteran represented by:	Carol J. Ponton, Attorney


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty for training from September 1992 to March 1993 and on active duty from April 1994 to October 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his March 2013 substantive appeal, the Veteran requested a Board hearing by videoconference in regard to the issues of entitlement to service connection for a cervical spine disability and entitlement to higher ratings for a low back disability and right lower extremity radiculopathy.  In April 2016, the RO received correspondence from the Veteran's representative seeking to withdraw the Board hearing request.  See 38 C.F.R. § 20.702(e) (2015) (withdrawal of hearing request).  As such, the hearing request is deemed withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Issuance of SOC/Manlincon

The Veteran's claims for: (1) an initial compensable rating for left lower extremity radiculopathy; (2) entitlement to an increased rating for a right shoulder disability manifested reflex sympathetic dystrophy, to include the propriety of a reduction from 30 to 20 percent effective from May 2014; (3) entitlement to service connection for left shoulder radiculopathy; (4) entitlement to service connection for recurrent right shoulder dislocation; (5) whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a left shoulder disability, to include recurrent dislocation with bursitis and tendonitis; (6) entitlement to special monthly compensation based on the need for Aid and Attendance; and (7) entitlement to specially adapted housing or a special home adaptation grant were adjudicated by the RO in rating decisions dated in February 2013 and May 2014.  Thereafter the Veteran submitted timely Notice of Disagreements (NODs) regarding the RO's decisions.  See April 2013 and November 2014 NODs.  Accordingly, remand is necessary to provide the Veteran with a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).


Low Back, Right Lower Extremity Radiculopathy

The Veteran is seeking higher evaluations for his service-connected low back and right lower extremity radiculopathy disabilities.  He has not been afforded a VA examination regarding these disabilities since 2010.  As such, he should be scheduled for a new examination to determine the current nature and severity of these conditions.   Updated VA and private treatment records should also be secured.

Cervical Spine

Regarding the cervical spine disability, the February 2010 VA examiner does not address the potential for secondary service connection based on aggravation, and the private medical opinions of record do not contain sufficient rationale.  Accordingly, an addendum opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.

2.  With any necessary assistance from the Veteran, obtain any outstanding records of private treatment.

3.  Separately, issue an SOC regarding the Veteran's claims for: (1) an initial compensable rating for left lower extremity radiculopathy; (2) entitlement to a rating in excess of 30 percent for a right shoulder disability manifested reflex sympathetic dystrophy, to include the propriety of a reduction from 30 to 20 percent effective from May 2014; (3) entitlement to service connection for left shoulder radiculopathy; (4) entitlement to service connection for recurrent right shoulder dislocation; (5) whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a left shoulder disability, to include recurrent dislocation with bursitis and tendonitis; (6) entitlement to special monthly compensation based on the need for Aid and Attendance; and (7) entitlement to specially adapted housing or a special home adaptation grant.

4.  Schedule the Veteran for a VA examination to determine the current nature, extent and severity of his low back AND right lower extremity radiculopathy disabilities.  The claims file must be made available to and reviewed by the examiner.  All necessary tests should be performed and all findings reported in detail.

5.  Obtain an addendum opinion addressing the etiology of the Veteran's cervical spine disability.  The claims file must be made available to and reviewed by the examiner.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

Following review of the claims file the examiner should address the following:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine disability had its onset in or is otherwise related to service?

(b) Is it at least as likely as not that the Veteran's service-connected low back disability caused his cervical spine disability?

(c) Is it at least as likely as not that the Veteran's service-connected low back disability aggravated his cervical spine disability beyond the normal progression of the disease?

(d) Is it at least as likely as not the Veteran's service-connected right shoulder disability caused his cervical spine disability?

(e) Is it at least as likely as not the Veteran's service-connected right shoulder disability aggravated his cervical spine disability beyond the normal progression of the disease?

6.  Then, after taking any additional development deemed appropriate, readjudicate the claims for increased low back and right lower extremity radiculopathy disabilities, as well as the claim of entitlement to service connection for a cervical spine disability.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

